United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0263
Issued: November 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 15, 2019 appellant filed a timely appeal from a July 24, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the July 24, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective July 24, 2019, as he no longer had residuals or
disability causally related to his accepted April 10, 2016 employment injury.
FACTUAL HISTORY
On April 10, 2016 appellant, then a 53-year-old distribution clerk, filed a traumatic injury
claim (Form CA-1) alleging that on that date he strained his middle and lower back when he lifted
a sack of parcels while in the performance of duty. He stopped work. OWCP accepted appellant’s
claim for lumbar strain with left-sided sciatica. On May 14, 2016 appellant returned to part-time,
modified-duty work for four hours per day. OWCP paid him wage-loss compensation on the
supplemental rolls beginning May 28, 2016 for the remaining four hours per day.
On September 11, 2018 OWCP referred appellant, along with a statement of accepted facts
(SOAF), a copy of the case record, and a series of questions, to Dr. Clarence Fossier, a Boardcertified orthopedic surgeon, for a second opinion evaluation regarding the status of his
employment-related conditions. In a December 6, 2018 report, Dr. Fossier reviewed appellant’s
history of injury and noted physical examination findings of normal gait and ability to walk on his
toes and heels. He diagnosed lumbar strain with left-sided sciatica and reported that “being
generous” appellant’s lumbar strain would have resolved within three months. Dr. Fossier reported
that appellant did not suffer residuals of his accepted April 10, 2018 employment injury and
completed a work capacity evaluation form, which indicated that appellant could return to his
regular job.
Appellant continued to seek medical treatment from Dr. Satish Subramaniam, a Boardcertified preventive and family medicine physician, and submitted reports dated November 26,
2018 through May 21, 2019. Dr. Subramaniam noted that appellant continued to work a six-hour
workday without any significant increase of symptoms. He reported lumbar examination findings
of no tenderness or paraspinal spasm over the spine. Straight leg raise testing was negative
bilaterally and range of motion was within normal limits. Dr. Subramaniam assessed lumbar
strain. He recommended that appellant continue working a six-hour workday with restrictions and
continue with medication and physical rehabilitation. Dr. Subramaniam completed a series of
CA-17 forms indicating that appellant could work part-time, modified duty for six hours per day.
OWCP found that a conflict in medical evidence existed between Dr. Subramaniam,
appellant’s treating physician, and Dr. Fossier, an OWCP second opinion examiner, with regard
to the status of appellant’s accepted condition. As such, it referred appellant to Dr. Josef Eichinger,
a Board-certified orthopedic surgeon, for an impartial medical examination to resolve the conflict
of medical evidence. In a May 28, 2019 report, Dr. Eichinger indicated that he reviewed
appellant’s records and noted that appellant sustained a low back injury as a result of the April 10,
2016 employment injury. He recounted that lumbar spine diagnostic studies from 2016 revealed
multilevel degenerative disc disease. Dr. Eichinger related appellant’s complaints of low back
pain and left hip ache and indicated that appellant was currently working six hours per day with
restrictions. Upon examination of appellant’s lumbar spine, he observed pain and no tenderness,
swelling, edema, deformity, or spasm. Range of motion was normal and straight leg raise testing

2

was negative. Examination of appellant’s lower extremities revealed 5/5 strength with hip flexion
and extension, adduction and abduction, knee flexion and extension, ankle dorsiflexion and
plantarflexion.
Dr. Eichinger indicated that appellant had no ongoing radicular symptoms beyond the end
of September 2016 and that no further treatment was indicated in relation to the April 10, 2016
work injury. He indicated that any ongoing complaints beyond the end of September 2016 would
be more-likely related to appellant’s degenerative condition. Dr. Eichinger explained that these
types of chronic degenerative changes occur over years and would not result from moving a mail
sack. He also reported that appellant had no ongoing work restrictions due to the accepted
April 10, 2016 employment injury.
On June 18, 2019 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits because his April 10, 2016 work-related injury had resolved. It found that the
special weight of medical evidence rested with the May 28, 2019 medical report of Dr. Eichinger,
OWCP’s impartial medical examiner (IME), who found that appellant no longer had any residuals
or disability causally related to his accepted April 10, 2016 employment injury. OWCP afforded
appellant 30 days to submit additional evidence or argument, in writing, if he disagreed with the
proposed termination.
In reports dated June 18 and July 16, 2019, Dr. Subramaniam indicated that appellant was
seen for follow-up of low back strain with left-sided sciatica. He noted that appellant still had
persistent complaints of low back pain and had been unable to increase his work activities beyond
a six-hour workday with restrictions. Upon examination of the low back, Dr. Subramaniam
observed no focal tenderness or paraspinal spasm. Straight leg raise testing was negative
bilaterally. Dr. Subramaniam assessed lumbar strain with sciatica status post epidural steroid
injections. He reported that appellant still continued to have residual difficulties with stooping,
bending, and lifting and would be unable to fulfill the requirements of his on-the-job injury.
Dr. Subramaniam also submitted CA-17 forms indicating that appellant could work part-time,
modified-duty work for six hours per day.
In a July 11, 2019 statement, appellant noted his disagreement with the June 18, 2019
proposed termination letter, the opinions of the second opinion examiner, and the IME. He
contended that he had not yet recovered from his April 10, 2016 employment injury. Appellant
noted that he had been performing the same work for 11 years and argued that his diagnosed
degenerative conditions were a result of his employment. He asserted that the April 10, 2016
employment injury, became “the trigger of the symptoms regardless of whether the degenerative
changes exist or not.” Appellant contended that he still needed medical benefits as he was in
continuous pain due to his accepted April 10, 2016 work injury.
By decision dated July 24, 2019, OWCP finalized the termination of appellant’s wage-loss
compensation and medical benefits, effective that date. It found that the special weight of medical
evidence rested with Dr. Eichinger, the IME, who had determined in a May 28, 2019 report that
appellant did not have residuals or disability due to a work-related lumbar injury.

3

LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the burden
of proof to justify termination or modification of benefits.3 It may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment, OWCP
must establish that the employee no longer has residuals of an employment-related condition,
which require further medical treatment.7
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary shall
appoint a third physician (known as a referee physician or IME) who shall make an examination.8
This is called an impartial medical examination and OWCP will select a physician who is qualified
in the appropriate specialty and who has no prior connection with the case.9 When there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an IME
for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently wellrationalized and based upon a proper factual background, must be given special weight.10
ANALYSIS
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective July 24, 2019, as he no longer had residuals or
disability causally related to his accepted April 10, 2016 employment injury.
OWCP properly determined that a conflict in medical opinion existed between
Dr. Subramaniam, appellant’s treating physician, who continued to opine that appellant still had
residuals and work restrictions due to his April 10, 2016 employment injury, and Dr. Fossier,
3

A.D., Docket No. 18-0497 (issued July 25, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).
4
A.G., Docket No. 18-0749 (issued November 7, 2018); see also I.J., 59 ECAB 408 (2008); Elsie L. Price, 54
ECAB 734 (2003).
5

R.R., Docket No. 19-0173 (issued May 2, 2019); T.P., 58 ECAB 524 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

L.W., Docket No. 18-1372 (issued February 27, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

R.P., Docket No. 17-1133 (issued January 18, 2018); A.P., Docket No. 08-1822 (issued August 5, 2009).

8

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
9

20 C.F.R. § 10.321.

10

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

OWCP’s second opinion physician, who found that appellant no longer suffered residuals or work
restrictions due to his April 10, 2016 employment injury. Appellant was referred to Dr. Eichinger
for an impartial medical examination to resolve the conflict in medical evidence regarding whether
he continued to have residuals or work restrictions causally related to the April 10, 2016
employment injury.
In a May 28, 2019 report, Dr. Eichinger noted appellant’s history, reviewed the medical
record, and noted examination findings. He indicated that lumbar spine diagnostic studies from
2016 revealed multilevel degenerative disc disease. Dr. Eichinger further noted that these types
of chronic degenerative changes would not result from moving a mail sack but occur over years.
He opined that appellant’s accepted lumbar condition had resolved Dr. Eichinger also reported that
appellant had no ongoing work restrictions due to the accepted April 10, 2016 employment injury.
The Board finds that Dr. Eichinger’s May 28, 2019 report, is entitled to the special weight
of the medical opinion evidence and establishes that appellant no longer had residuals or disability
due to his April 10, 2016 employment injury. Dr. Eichinger provided an accurate history of the
April 10, 2016 employment injury, and reviewed his medical records. He performed a thorough,
clinical examination and provided findings on examination. Dr. Eichinger noted that appellant’s
subjective complaints were due to his degenerative conditions and not as a result of the April 10,
2016 employment injury. He opined that appellant’s accepted lumbar strain injury had resolved
and that he no longer had work restrictions due to his accepted employment injury. The Board
finds that Dr. Eichinger provided a well-rationalized opinion based on a complete factual
background, statement of accepted facts, a review of the medical record and physical examination
findings. Accordingly, Dr. Eichinger’s medical opinion was sufficient for OWCP to justify the
termination of appellant’s wage-loss compensation and medical benefits, effective July 24, 2019,
as he no longer had residuals or disability due to his accepted employment injury.11
After receiving OWCP’s notice of proposed termination, appellant submitted additional
reports from Dr. Subramaniam. However, Dr. Subramaniam was on one side of the conflict, which
Dr. Eichinger had resolved. The Board has held that reports from a physician who was on one
side of a medical conflict are insufficient to overcome the special weight accorded to the IME, or
to create a new conflict.12
The Board, therefore, finds that OWCP properly terminated appellant’s wage-loss
compensation and medical benefits, effective July 24, 2019.
On appeal appellant alleges that he required further medical treatment for his pain due to
his injury. As discussed above, OWCP properly terminated his wage-loss compensation and
medical benefits as the opinion of IME Dr. Eichinger constituted the special weight of the medical
evidence.

11

See D.G., Docket No. 19-1259 (issued January 29, 2020); see also D.T., Docket No. 10-2258 (issued August 1,
2011); Gloria J. Godfrey, 52 ECAB 486 (2001).
12

See C.L., Docket No. 18-1379 (issued February 5, 2019); I.J., 59 ECAB 408 (2008).

5

CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective July 24, 2019, as he no longer had residuals or
disability causally related to his accepted April 10, 2016 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 24, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

